
QuickLinks -- Click here to rapidly navigate through this document


ADC TELECOMMUNICATIONS, INC.
2001 SPECIAL STOCK OPTION PLAN


Section 1. Purpose.

        The purpose of the ADC Telecommunications, Inc. 2001 Special Stock
Option Plan (the "Plan") is to aid in maintaining and developing employees
capable of assuring the future success of ADC Telecommunications, Inc. (the
"Company"), to offer such employees incentives to put forth maximum efforts for
the success of the Company's business and to afford such employees an
opportunity to acquire a proprietary interest in the Company.

Section 2. Definitions.

        As used in the Plan, the following terms shall have the meanings set
forth below:

        (a) "Affiliate" shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, as determined by
the Committee.

        (b) "Award" shall mean any Option or Stock Appreciation Right granted
under the Plan.

        (c) "Award Agreement" shall mean any written agreement, contract or
other instrument or document evidencing any Award granted under the Plan.

        (d) "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

        (e) "Committee" shall mean a committee of the Board of Directors of the
Company designated by the Board to administer the Plan, which shall consist of
directors appointed from time to time by the Board.

        (f) "Eligible Person" shall mean any employee providing services to the
Company or any Affiliate whom the Committee determines to be eligible to receive
one or more Awards under the Plan, but shall not include (i) an officer or
director of the Company or any Affiliate who is subject to Section 16 of the
Securities Exchange Act of 1934, as amended, or any successor rule or
regulation, (ii) any "executive officer" of the Company, as defined under the
Exchange Act, or (iii) any other officer or director of the Company.

        (g) "Fair Market Value" shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
for purposes of the Plan, the Fair Market Value of Shares on a given date shall
be (i) the last sale price of the Shares as reported on the Nasdaq National
Market on such date, if the Shares are then quoted on the Nasdaq National Market
or (ii) the closing price of the Shares or such date on a national securities
exchange, if the shares are then being traded on a national securities exchange.

        (h) "Option" shall mean an option granted under the Plan that shall not
be an incentive stock option within the meaning of Section 422 of the Code or
any successor provision.

        (i) "Participant" shall mean an Eligible Person designated to be granted
an Award under the Plan.

        (j) "Person" shall mean any individual, corporation, partnership,
association or trust.

        (k) "Shares" shall mean shares of Common Stock, $.20 par value, of the
Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.

        (l) "Stock Appreciation Right" shall mean any right granted under the
Plan which entitles the holder thereof to receive the excess of the fair market
value of a specified number of shares of

--------------------------------------------------------------------------------




Common Stock (calculated as of the exercise date of the right or, if the
Committee so determines, as of any time during a specified period before or
after the exercise date) over the grant price of the right.

Section 3. Administration.

        (a)    Power and Authority of the Committee.    The Plan shall be
administered by the Committee. Subject to the terms of the Plan and applicable
law, the Committee shall have full power and authority to:

        (i) designate Participants;

        (ii) determine the type or types of Awards to be granted to each
Participant under the Plan;

        (iii) determine the number of Shares to be covered by (or the method by
which payments or other rights are to be calculated in connection with) each
Award;

        (iv) determine the terms and conditions of any Award or Award Agreement;

        (v) amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of Options or Stock Appreciation Rights;

        (vi) determine whether, to what extent and under what circumstances
Awards may be exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended;

        (vii) determine whether, to what extent and under what circumstances
cash or Shares payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or the Committee;

        (viii) interpret and administer the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan;

        (ix) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and

        (x) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.

        (b)    Delegation.    The Committee may delegate to one or more officers
of the Company or any Affiliate or a committee of such officers the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to Eligible Persons.

        (c)    Power and Authority of the Board of Directors.    Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan.

Section 4. Shares Available for Awards.

        (a)    Shares Available.    Subject to adjustment as provided in
Section 4(c), the aggregate number of Shares available for granting Awards under
the Plan shall be 12,000,000. If any Shares covered by an Award or to which an
Award relates are not purchased or are forfeited, or if an Award otherwise
terminates without delivery of any Shares or cash payments to be received
thereunder, then the number

2

--------------------------------------------------------------------------------

of Shares counted against the aggregate number of Shares available under the
Plan with respect to such Award, to the extent of any such forfeiture or
termination, shall not again be available for granting Awards under the Plan. In
addition, any Shares that are used by a Participant as full or partial payment
to the Company of the purchase price of Shares acquired upon exercise of an
Option shall not again be available for granting Awards.

        (b)    Accounting for Awards.    For purposes of this Section 4,

        (i)    if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan; and

        (ii)  if an Award entitles the holder to receive cash payments but the
amount of such payments are denominated in or based on a number of Shares, such
number of Shares shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan;

provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards may be counted or not counted under procedures adopted by the
Committee in order to avoid double counting.

        (c)    Adjustments.    In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or securities or other property) which
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or securities or other property) subject to outstanding Awards and (iii) the
exercise price with respect to any Award; provided, however, that the number of
Shares covered by any Award or to which such Award relates shall always be a
whole number.

Section 5. Eligibility.

        (a)    General.    Any Eligible Person shall be eligible to be
designated a Participant. In determining which Eligible Persons shall receive an
Award and the terms of any Award, the Committee may take into account the nature
of the services rendered by the respective Eligible Persons, their present and
potential contributions to the success of the Company or such other factors as
the Committee, in its discretion, shall deem relevant.

        (b)    Rules for International Participants.    The Committee may, to
the extent necessary or desirable, designate special terms and conditions under
which Awards may be granted to Eligible Persons who work or reside outside of
the United States on behalf of the Company or any Affiliate. Such terms and
conditions may vary by jurisdiction but may not change the maximum number of
shares on which Awards may be granted pursuant to Section 4 or the eligibility
rules in the preceding paragraph.

3

--------------------------------------------------------------------------------


Section 6. Awards.

        (a)    Options.    The Committee is hereby authorized to grant Options
to Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

        (i)    Exercise Price.    The purchase price per Share purchasable under
an Option shall be determined by the Committee; provided, however, that such
purchase price shall not be less than the Fair Market Value of a Share on the
date of grant of such Option.

        (ii)    Option Term.    The term of each Option shall be fixed by the
Committee, but in no case shall be longer than 10 years.

        (iii)    Time and Method of Exercise.    The Committee shall determine
the time or times at which an Option may be exercised in whole or in part and
the method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

        (b)    Stock Appreciation Rights.    The Committee is hereby authorized
to grant Stock Appreciation Rights to Participants subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods at exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

        (c)    General.    

        (i)    Consideration for Awards.    Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.

        (ii)    Awards May Be Granted Separately or Together.    Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate other than the Plan. Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

        (iii)    Forms of Payment Under Awards.    Subject to the terms of the
Plan and of any applicable Award Agreement, payments to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
Shares, cash or a combination thereof as the Committee shall determine, and may
be made in a single payment, in installments or on a deferred basis, in each
case in accordance with rules and procedures established by the Committee. Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installments or deferred payments.

4

--------------------------------------------------------------------------------




        (iv)    Limits on Transfer of Awards.    Unless otherwise determined by
the Committee:

        (A)  no Award and no right under any Award shall be assignable,
alienable, salable or transferable by a Participant otherwise than by will or by
the laws of descent and distribution; provided, however, that a Participant may,
in the manner established by the Committee,

        (1)  designate a beneficiary or beneficiaries to exercise the rights of
the Participant and receive any property distributable with respect to any Award
upon the death of the Participant, or

        (2)  transfer an Option to any "family member" (as such term is used in
Form S-8 under the Securities Act of 1933) of such Participant, provided that
(1) there is no consideration for such transfer or such transfer is effected
pursuant to a domestic relations order in settlement of marital property rights,
and (2) the Options held by such transferees continue to be subject to the same
terms and conditions (including restrictions or subsequent transfers) as were
applicable to such Options immediately prior to their transfer;

        (B)  each Award or right under any Award shall be exercisable during the
Participant's lifetime only by the Participant, by a transferee pursuant to a
transfer permitted by clause (A)(2) of this Section 6(c)(iv), or, if permissible
under applicable law, by the Participant's or such transferee's guardian or
legal representative; and

        (C)  no Award or right under any such Award may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Company or any Affiliate.

        (v)    Term of Awards.    The term of each Award shall be for such
period as may be determined by the Committee.

        (vi)    Restrictions; Securities Exchange Listing.    All certificates
for Shares delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state securities laws, and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions. If the Shares are traded on a securities exchange, the
Company shall not be required to deliver any Shares covered by an Award unless
and until such Shares have been admitted for trading on such securities
exchange.

Section 7. Amendment and Termination; Adjustments.

        (a)    Amendments to the Plan.    The Board of Directors of the Company
may amend, alter, suspend, discontinue or terminate the Plan at any time.

        (b)    Amendments to Awards.    Subject to the provisions of the Plan,
the Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
herein or in an Award Agreement, the Committee may not amend, alter, suspend,
discontinue or terminate any outstanding Award, prospectively or retroactively,
if such action would affect adversely the rights of the holder of such Award,
without the consent of the Participant or holder or beneficiary thereof.

        (c)    Correction of Defects, Omissions and Inconsistencies.    The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

5

--------------------------------------------------------------------------------


Section 8. Income Tax Withholding; Tax Bonuses.

        (a)    Withholding.    In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all federal and state
taxes to be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

        (b)    Tax Bonuses.    The Committee, in its discretion, shall have the
authority, at the time of grant of any Award under this Plan or at any time
thereafter to approve bonuses to designated Participants to be paid upon their
exercise or receipt of (or the lapse of restrictions relating to) Awards in
order to provide funds to pay all or a portion of federal and state taxes due as
a result of such exercise or receipt (or the lapse of such restrictions). The
Committee shall have full authority in its discretion to determine the amount of
any such tax bonus.

Section 9. General Provisions.

        (a)    No Rights to Awards.    No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to different Participants.

        (b)    Granting of Awards.    No Participant will have rights under an
Award granted to such Participant unless and until an Award Agreement shall have
been duly executed on behalf of the Company.

        (c)    No Limit on Other Compensation Arrangements.    Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

        (d)    No Right to Employment.    The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate. In addition, the Company or an Affiliate may at any
time dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

        (e)    Governing Law.    The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Minnesota.

        (f)    Severability.    If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award,

6

--------------------------------------------------------------------------------


such provision shall be stricken as to such jurisdiction or Award, and the
remainder of the Plan or any such Award shall remain in full force and effect.

        (g)    No Trust or Fund Created.    Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments for the Company or any Affiliate pursuant to an Award, such right shall
be no greater than the right of any unsecured general creditor of the Company or
any Affiliate.

        (h)    No Fractional Shares.    No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

        (i)    Headings.    Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 10. Effective Date of The Plan.

        The Plan shall be effective as of December 1, 2001.

Section 11. Term of The Plan.

        Awards shall be granted under the Plan during a period commencing
December 1, 2001, the date the Plan was approved by the Directors of the
Company, through November 30, 2002, unless the Plan is earlier terminated as
provided in Section 7(a). However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond the ending date of the period stated above, and the authority of
the Committee provided for hereunder with respect to the Plan and any Awards,
and the authority of the Board of Directors of the Company to amend the Plan,
shall extend beyond the end of such period.

7

--------------------------------------------------------------------------------




QuickLinks


ADC TELECOMMUNICATIONS, INC. 2001 SPECIAL STOCK OPTION PLAN
